UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly report pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2014 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto. Commission File Number000-55122 SOURCE FINANCIAL, INC. (Exact name of registrant as specified in its charter) Delaware 80-0142655 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification number) Level 6 / 97 Pacific Highway North Sydney NSW 2060 Australia (Address of principal executive offices and zip code) +61 2 8907-2500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of May 9, 2014, the Registrant had outstanding 7,671,632 shares of common stock, par value $0.001 per share. SOURCE FINANCIAL, INC. FORM 10-Q TABLE OF CONTENTS Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS ii PART I FINANCIAL INFORMATION 1 Item 1. Financial statements 1 CONSOLIDATED BALANCE SHEETS 1 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME 2 CONSOLIDATED STATEMENT OF STOCKHOLDERS’EQUITY 3 CONSOLIDATED STATEMENT OF CASH FLOWS 4 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 PART II OTHER INFORMATION 33 Item 1A. Risk Factors 33 Item 5. Other Information 33 Item 6. Exhibits 34 i SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This document contains certain statements of a forward-looking nature. Such forward-looking statements, including but not limited to statements regarding projected growth, trends and strategies, future operating and financial results, financial expectations and current business indicators are based upon current information and expectations and are subject to change based on factors beyond the control of the Company.Forward-looking statements typically are identified by the use of terms such as “look,” “may,” “should,” “might,” “believe,” “plan,” “expect,” “anticipate,” “estimate” and similar words, although some forward-looking statements are expressed differently.The accuracy of such statements may be impacted by a number of risks and uncertainties that could cause actual results to differ materially from those projected or anticipated, including but not limited to those set forth herein and in our Annual Report on Form 10-K/A for the fiscal year endedJune 30, 2013 filed on April 30, 2014. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.Except as required by the federal securities laws, we undertake no obligation to update forward-looking information.Nonetheless, the Company reserves the right to make such updates from time to time by press release, periodic report or other method of public disclosure without the need for specific reference to this Report. No such update shall be deemed to indicate that other statements not addressed by such update remain correct or create an obligation to provide any other updates. ii PART I FINANCIAL INFORMATION Item 1.Financial statements SOURCE FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2013 (UNAUDITED) ASSETS March 31, June 30, (Unaudited) (Restated) CURRENT ASSETS Cash and cash equivalents $ $ Trade receivables, net Inventories Deferred tax asset Other current assets Net assets of discontinued operations - TOTAL CURRENT ASSETS NON-CURRENT ASSETS Intangible assets, net Deferred tax asset Property, plant and equipment, net Other assets - Goodwill TOTAL NON-CURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Trade and other payables $ $ Wholesale loan facility Cash reserve Net liabilities of discontinued operations - TOTAL CURRENT LIABILITIES NON-CURRENT LIABILITIES Shareholder loans TOTAL NON-CURRENT LIABILITIES TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $0.01 par value, 1,000,000 shares authorized - - Designated as Series B Preferred stock, $0.01 par value, 5,000 shares authorized, 5,000 issued and outstanding 50 50 Common Stock, $0.001 and $0.1 par value, 50,000,000 shares authorized, 7,671,632 and 9,961,632 shares issued and outstanding at March 31, 2014 and June 30, 2013, respectively Common stock to be issued, 509,000 and 338,368 respectively Treasury stock - Additional paid-in capital Other accumulated comprehensive loss ) ) Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements 1 SOURCE FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) FOR THE THREE MONTHS ENDED FOR THE NINE MONTHS ENDED March 31, March 31, March 31, March 31, Revenue $ Cost of revenue Gross profit Operating Expenses Compensation expenses Research and development expense Bad debt expenses Occupancy expenses Depreciation expense General and administration expenses Total operating expenses (Loss) income from operations ) Other Income (Expense) Interest income Research and development grant Finance costs 3 1 ) ) Other income ) Total Other Income (Loss) income from continuing operations before income taxes ) ) Provision for income taxes Net (loss) income from continuing operations ) ) Net loss from discontinued operations ) - ) - Net (loss) income ) ) Other comprehensive income Foreign currency translation Comprehensive (loss) income $ ) $ $ ) $ Net (loss) income per share Basic and Diluted: Continuing operations $ ) $ $ ) $ Discontinued $
